 1   R. PARKER WHITE (SB# 95579)
     POSWALL, WHITE & BRELSFORD
 2   1001 G Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 449-1300
     Facsimile: (916) 449-1320
 4
     Attorney for Plaintiff
 5   RONALD WEAVER
 6
 7   ELIZABETH A. BROWN (SB# 235429)
     CLAIRE A. HOFFMANN (SB# 292584)
 8   lisabrown@gbgllp.com
     clairehoffmann@gbgllp.com
 9   GBG LLP
     633 West 5th Street, Suite 3330
10   Los Angeles, CA 90071
     Telephone: (213) 358-2810
11   Facsimile: (213) 358-2820
12   Attorneys for Defendant
     BIMBO BAKERIES USA, INC.
13
14                                UNITED STATES DISTRICT COURT

15                                EASTERN DISTRICT OF CALIFORNIA

16
17   RONALD WEAVER,                                        Case No. 2:18-CV-00303-MCE-EFB
18                  Plaintiff,                             STIPULATION AND ORDER TO
                                                           EXTEND DEADLINE TO COMPELTE
19           vs.                                           DISCOVERY
20   BIMBO BAKERIES, USA, INC., an Ohio                    Dept.:      7
     corporation, and DOES 1 through 30, inclusive,        Judge:      Hon. Morrison C. England, Jr.
21
                    Defendants.
22
23
             By and through their respective attorneys of record, Plaintiff Ronald Weaver (“Plaintiff”)
24
     and Defendant Bimbo Bakeries USA (“Defendant”) (collectively, “the Parties”) stipulate and
25
     agree as follows:
26
             WHEREAS Plaintiff filed the present action in the Superior Court of California, County
27
     of Sacramento, on December 27, 2017.
28
     Case No. 2:18-CV-00303-MCE-EFB                             STIPULATION AND ORDER TO EXTEND
                                                                DEADLINE TO COMPLETE DISCOVERY
     88668769.1
 1           WHEREAS Plaintiff served his complaint on January 10, 2018, and Defendant removed
 2   the action to the United States District Court for the Eastern District of California on February 8,
 3   2018 (Dkt. 1);
 4           WHEREAS on February 14, 2018, Defendant filed a Motion to Dismiss Plaintiff’s
 5   Complaint with Prejudice (Dkts. 8 through 9-1);
 6           WHEREAS on April 24, 2018, the Court granted Defendant’s Motion to Dismiss with
 7   leave to amend (Dkt. 14);
 8           WHEREAS on June 7, 2018, Plaintiff filed his Amended Complaint for Damages (Dkt.
 9   15) and on June 21, 2018, the Parties entered into a Stipulation allowing Plaintiff to file a Second
10   Amended Complaint (Dkt. 16);
11           WHEREAS on June 26, 2018, Plaintiff filed his Second Amended Complaint for
12   Damages (Dkt. 17);
13           WHEREAS on July 10, 2018, Defendant filed a Motion to Dismiss Plaintiff’s Second
14   Amended Complaint with Prejudice (“Motion to Dismiss”) and set a hearing date of August 23,
15   2018 (Dkts. 18 through 20);
16           WHEREAS on July 10, 2018, the Court issued a Minute Order that the August 23, 2018
17   hearing is vacated and the motion is submitted without appearance and argument (Dkt. 21);
18           WHEREAS on July 20, 2018, Plaintiff filed his opposition to Defendant’s Motion to
19   Dismiss (Dkt. 22) and Defendant filed its Reply Memorandum in Support of its Motion to
20   Dismiss (Dkt. 23);
21           WHEREAS as of the date of this Stipulation, the Court has not entered a ruling on
22   Defendant’s Motion to Dismiss;
23           WHEREAS the Parties agree that the deadline to complete discovery should be extended
24   by 90 days– i.e., to May 9, 2019 – to allow the Court to rule on Defendant’s Motion to Dismiss
25   and provide the Parties sufficient time to conduct discovery if necessary; and
26           WHEREAS the Parties make this request for a deadline extension in the interests of
27   judicial economy, and to otherwise avoid the unreasonable consumption of the Court’s and the
28   Parties’ time to ensure that the Parties are not forced to conduct discovery in a case that is
     Case No. 2:18-CV-00303-MCE-EFB                     -1-       STIPULATION AND ORDER TO EXTEND
                                                                 DEADLINE TO COMPLETE DISCOVERY
     88668769.1
 1   dismissed or, alternatively, conduct discovery with the status of the operative pleadings uncertain.
 2           THEREFORE, the Parties stipulate and agree that the deadline to complete discovery shall
 3   be extended up to and including May 9, 2019.
                                                         POSWALL, WHITE & BRELSFORD
 4   DATED: January __, 2019
 5
                                                         BY:
 6                                                                   R. PARKER WHITE
 7                                                       Attorneys for Plaintiff
                                                         RONALD WEAVER
 8
             The undersigned attests that the signatory listed above concurs in the content of this
 9
     document and has authorized its filing.
10
     DATED: January 9, 2019                              GBG LLP
11
12
                                                         BY:        /s/ Elizabeth A. Brown
13                                                                 ELIZABETH A. BROWN
14                                                       Attorneys for Defendant
                                                         BIMBO BAKERIES USA, INC.
15
16
17                                                 ORDER
18           IT IS SO ORDERED.
19   Dated: January 16, 2019
20
21
22
23
24
25
26
27
28
     Case No. 2:18-CV-00303-MCE-EFB                   -2-        STIPULATION AND ORDER TO EXTEND
                                                                 DEADLINE TO COMPLETE DISCOVERY
     88668769.1
